DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/4/2020 has been entered.  Claims 2, 6-8, 14, 17-20, and 23-26 have been canceled.  New claims 27-33 have been added.  Claims 1, 3-5, 9-13, 15, 16, 21, 22 and 27-33 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites the limitation, “applying a second charge of composite material to the at least partially cured first charge treated first surface to form an interface between the at least partially cured first charge treated first surface and the second charge of composite material” (emphasis added) in lines 17-20, however there is insufficient antecedent basis for the claimed “treated first surface” in claim 31.  Further, claim 32 recites, “treating the at least partially cured first charge first surface comprising the wrinkle feature to form an at least partially cured first charge treated first surface” on lines 3-4 but given that claim 32 depends from claim 31, it is unclear whether the treating step of claim 32 provides the “treated first surface” of claim 31 or whether the treating step of claim 32 is in addition thereto.  It is also noted that claim 32 includes a semicolon at the end of line 4 but no period indicating the end of the claim and claim limitations thereof such that it is unclear as to what is 
Claim Rejections - 35 USC § 102
Claims 1, 3-5, 9, 11-13, 15, and 22 as well as new claims 27-29, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caiazzo (The Effects of Marcel Defects on Composite Structural Properties), for generally the reasons recited in the prior office action and restated below with additional discussion regarding new claims 27-29, 31 and 32, wherein it is again noted that Caiazzo clearly disclose that the 90º strips are laid up in the depression formed in the debulked laminate with respect to the “large marcel only” laminates as clearly illustrated in Fig. 13, and not the “small marcel” laminates using the 0.0108 in. spar, such that the method of producing the composite laminates taught by Caiazzo comprising the small marcel which are produced without any additional 90º strips laid in the depression anticipates the claimed invention as further discussed in detail below.
As discussed in the prior office action, Caiazzo discloses a method of producing test coupons for gathering data to determine the effects of marcel defects, e.g. fiber waviness or fiber wrinkles, on composite structural properties wherein the method includes laying up a first predetermined number of plies of prepreg material on a flat surface wherein the number of plies is based on the desired location of the marcel defect, 32 plies for edge marcels or 24 plies for center marcels (reads upon “first charge of composite material” of instant claim 1, and “said first charge of composite material comprises a plurality of prepreg layers” as in instant claim 12); transferring the plies to a tool with a spar of predetermined size based upon the desired size of 2 plies for edge marcels or 02/902/02/902/02 plies for center marcels, wherein small strips of prepreg oriented at 90º are filled in the depression for the large marcel only and not the small marcel, before applying the final plies to produce a panel comprising the first set of partially cured plies comprising the marcel depression representing a naturally occurring marcel or wrinkle in a first surface thereof, and a second set of prepregs such that the second set of prepregs conforms to the marcel depression or wrinkle feature formed in the first surface of the first set of plies (reading upon the claimed “removing the at least partially cured first charge of composite material from the tool; treating the at least partially cured first charge first surface comprising the wrinkle feature to form an at least partially cured first charge treated first surface; applying a second charge of composite material to the at least partially cured first charge treated first surface to form an interface between the at least partially cured first charge treated first surface and the second charge of composite material; introducing the wrinkle feature from the at least partially cured first charge treated first surface into the second charge of composite material to form a second charge comprising the wrinkle feature in the second charge of composite material” as in instant claim 1; “imparting the first charge first surface wrinkle feature from the first charge first surface to the second charge of composite material” as in instant claim 3; “said second charge of composite material comprise a plurality prepreg layers” as in instant claim 13; as well as “imparting the non-planar surface characteristic to the second charge from the first charge first surface” as in new claim 28); transferring the panel to a flat tooling plate and curing the panel (reading upon the claimed “at least partially curing the second charge of composite material to form the composite material interface between the at least partially cured first charge first surface and the at least partially cured second charge of composite material” of instant claim 1 as well as “substantially fully curing the second charge of composite material” as in instant 
With regards to instant claim 4, although Caiazzo discloses the use of the test coupons or “inspection reference standard” coupons in an analysis-based criterion for determining the effects that marcel defects have on composite structural properties which can be used to set accept/reject criteria for composite components containing marcel defects (Pages 158-159), it is noted that the broadly claimed limitation of “configured to calibrate a wrinkle measurement system” as in instant claim 4 constitutes intended end use of the composite material or “reference standard” and does not provide any additional method steps with regards to instant claim 4 to differentiate the claimed method from the method taught by Caiazzo.  Hence, given that the 
With regards to instant claim 15, Caiazzo also discloses the use of a single layer of nonporous release film or release ply placed between the plies and the tool surface that is part of the assembly or “first charge of composite material” which is removed after partially curing the first charge of composite material but prior to applying the final plies over the depression produced by the spar, and hence is equated to the broadly claimed “removing a predetermined amount of material from the at least partially cured first charge first surface” as in instant claim 15 thereby anticipating the claim.
Claim Rejections - 35 USC § 103
Claims 10, 16, 21 and new 33 are rejected under 35 U.S.C. 103 as being unpatentable over Caiazzo.  The teachings of Caiazzo are discussed in detail above with regards to instant claims  1, 3-5, 9, 11-13, 15, 22, 27-29, 31 and 32, and although Caiazzo subjects the initial assembly produced from the first set of prepreg plies, reading upon the claimed “first charge of composite material”, to a debulk cycle at elevated temperature and pressure resulting in an “at least partially cured first charge of composite material”, Caiazzo does not specifically recite that during the debulk cycle or “in the step of at least partially curing the first charge of composite material”, the debulk cycle “further comprising: substantially fully curing the first charge of composite material” as recited in instant claim 10, or that the curing is conducted “at a temperature ranging from about 60ºF to about 100ºF and at a pressure ranging from 14 psi to about 16 psi” as recited in new claim 33.  However, given that Caiazzo does recite the above-discussed debulk step at elevated temperature and pressure, and also recites that the final composite panel comprising the debulked laminate is cured at elevated temperature and pressure, prima facie obvious in the absence of new or unexpected results”, see MPEP 2144.04 or In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946.)  Further, with regards to instant claim 33, although Caiazzo discloses a higher temperature and pressure than instantly claimed to cure the panels comprising the marcel defect, specifically the panels of Caiazzo are cured in an autoclave for 130 min at 355ºF and 100psi, one having ordinary skill in the art would have been motivated to determine the optimum temperature and pressure to fully cure the composite over a desired amount of time based upon the thermosetting resin utilized and degree of consolidation desired, wherein it is noted that Caiazzo specifically discloses the use of a material comprising carbon fibers in a 350ºF cure, thermoplastic toughened epoxy resin (Experimental Program, page 174, first paragraph) for production of the sample panels and thus the reason for the higher 355ºF temperature, and given that low temperature curing resins are known in the art and that the claimed temperature and pressure ranges do not appear to be critical or provide any unexpected results, the claimed invention as recited in instant claim 33 would have been obvious over the teachings of Caiazzo given the reasonable expectation of success.
With regards to instant claims 16 and 21, it is again noted that the release ply disclosed by Caiazzo has been equated to the material or “predetermined amount of material from the at least partially cured first charge first surface” that is removed from the at least partially cured first charge first surface, and although Caiazzo does not specifically recite the thickness of this release film or ply as instantly claimed, Caiazzo appears to teach and/or suggest a thickness on prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Caiazzo, as applied to claims 1, 3-5, 9-13, 15, 16, 21, 22, 27-29, 31 and 32, and in further view of Alston (USPN 5,868,886) or Jones (USPN 6,630,093) or Byron (US2014/0196833.)  The teachings of Caiazzo are discussed in detail above and although Caiazzo discloses partially curing the first charge of 32 plies or 24 plies comprising the small marcel or depression (reading upon the claimed wrinkle feature) formed from the tool with a 0.108 in spar prior to applying the final plies (reading upon the claimed second charge of composite material) laid up on the surface of the debulked or partially cured laminate having the small marcel or wrinkle feature therein, Caiazzo does not disclose treating the surface of the partially cured first charge having the small marcel or wrinkle feature with a solvent of at least one of methyl ethyl ketone, isopropyl alcohol and acetone as recited in instant claim 30.  However, it is again noted that fully curing the first charge or first set of plies prior to application of the final plies would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention as discussed in detail in the prima facie obviousness to use a known technique to improve similar devices in the same way.
Response to Arguments
Applicant's arguments filed 12/4/2020 with regards to the rejections over Caiazzo have been fully considered but they are not persuasive.  With regards to the teachings of Caiazzo, the Applicant first argues that although Caiazzo appears to be directed to test coupons produced with wrinkles, “Caiazzo is not concerned with reference standards or methods of making reference standards, including reference standards that intentionally contain an acceptable degree of deformation (e.g., that can include “wrinkling”)…[and further], Caiazzo nowhere discloses that the test coupons themselves are then compared to a sample to be non-destructively evaluated” (see the second and third paragraphs of page 12 of the response.)  However, the Examiner respectfully disagrees and notes that the instant claims do not require the reference standard to contain an “acceptable” degree of deformation nor do the claims require a step of comparing the test coupon or reference standard to a sample to be non-destructively evaluated” as argued by the Applicant.  
The Applicant also argues that Caiazzo teaches applying additional material to fill a depression formed between a first charge and a juxtaposed second charge of composite material as disclosed at page 175 and shown in FIG. 14, arguing that: 
“In strong contrast to Caiazzo's apparent teachings, the presently claimed aspects, at least as currently amended, are directed to inspection reference standards and methods for making the same, where the boundary between two charges and only two charges of separately cured composite material mimics a material to be non-destructively inspected, and wherein the reference standard compared against the composite part being non-destructively evaluated comprises an imperceptible boundary between the first charge first surface and the second charge of composite material.  No additional material, other 
However, the Examiner respectfully disagrees and first notes that the instant claims are no longer directed to the inspection reference standards, only the method of making the reference standards, and contrary to Applicant’s arguments, the claims as currently amended do not require the boundary to be between two charges and only two charges of separately cured composite material where the boundary mimics a material to be non-destructively inspected and wherein the reference standard comprises an imperceptible boundary between the first charge first surface and the second charge of composite material as argued by the Applicant; nor do the claims require the predetermined deformation or surface characteristic imparted to the first charge first surface from the tool to be “precisely” the deformation imparted to the second charge from the first charge surface.
The Applicant then argues at the bottom of page 13 that the “Office appears to [allegedly] admit that the strips apparently added by Caiazzo at 90º prior to applying the final plies are indeed ‘additional material that is not part of the presently claimed first charge or second charge’”, arguing that the “Office [allegedly] ignores this difference by stating that ‘even in the 
With regards to the obviousness rejection of claims 10, 16 and 21, the Applicant does not provide any additional arguments beyond those directed to independent claim 1 upon which claims 10, 16 and 21 depend, and given that said arguments have been fully addressed by the 
Any rejection from the prior office action that is not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and/or arguments filed 12/4/2020.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 22, 2021